DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 12 objected to because of the following informalities:  the limitation “idle ode” in line 2 includes a drafting error.  For the purpose of this Office Action, the limitation has been interpreted as “idle mode”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 16, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igarashi et al. (US 2012/0296505).
Regarding claim 16, Igarashi discloses a vehicle system (fuel cell vehicle 10, Fig. 1, abstract, [0030]-[0031]), comprising: a sensing device configured to sense at least one of air density, an altitude, or atmospheric pressure(gradient sensor 116, Fig. 1, [0050]); and
a fuel cell controller (electronic control unit (ECU) 24, Fig. 1, [0031], [0051])  configured to control an amount of output of a fuel cell in response to a required amount of output of a motor ([0049]-[0052], [0057]-[0060]), the amount of output of the fuel cell being varied according to one of the air density, the altitude, or the atmospheric pressure, a current battery state of a high voltage battery, and a drive mode (Figs. 6, 7, & 12, [0067]-[0074], [0079]-[0082]).
Regarding claim 17, Igarashi discloses a method for controlling a fuel cell of an environment-friendly vehicle(fuel cell (FC) unit 18 in fuel cell vehicle 10, Fig. 1, abstract, [0030]-[0031]), the method comprising: sensing at least one of air density, an altitude, or atmospheric pressure(gradient sensor 116, Fig. 1, [0050]); and controlling an amount of output of a fuel cell in response to a required amount of output of a motor(electronic control unit (ECU) 24, Fig. 1, [0031], [0051]), the amount of output of the fuel cell being varied according to one of the air density, the altitude, or the atmospheric pressure, a current battery state of a high voltage battery, and a drive mode(Figs. 6, 7, & 12, [0067]-[0074], [0079]-[0082]).
Regarding claim 18, Igarashi discloses all of the claim limitations as set forth above. Igarashi further discloses the varying of the amount of output of the fuel cell includes:
increasing the amount of output of the fuel cell to charge the high voltage battery when the required amount of output of the motor is less than a predetermined motor threshold, when the altitude or the atmospheric pressure is greater than a predetermined altitude threshold or a predetermined atmospheric pressure threshold and when the drive mode is an accelerating mode (Igarashi [0072], [0013], [0035]).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (US 2012/0296505) in view of Karem et al. (US 2016/0368590).
Regarding claim 1, Igarashi discloses  an apparatus for controlling a fuel cell of an environment-friendly vehicle (fuel cell (FC) unit 18 in fuel cell vehicle 10, Fig. 1, abstract, [0030]-[0031]), the apparatus comprising: a storage storing information mapping an amount of additional output of a fuel cell according to hill climbing and a current battery state of a high voltage battery depending on a drive mode(Figs. 7 and 12, [0095]); and a processor (electronic control unit (ECU) 24, Fig. 1, [0031], [0051])  configured to control an amount of output of the fuel cell in response to a required amount of output of a motor([0049]-[0052], [0057]-[0060]), the amount of output of the fuel cell being varied according to the hill climbing, the current battery state, and the drive mode based on the information mapping the amount of additional output of the fuel cell(Figs. 6, 7, & 12), a FC vehicle includes a long distance hill climbing detector for detecting long distance hill climbing and a controller for, in the case where the long distance hill climbing detector detects the long distance hill climbing, controlling the allocation amount of electric power outputted from an FC such that the allocation amount is larger than the allocation amount before the detection of the long distance hill climbing (abstract) but does not 
explicitly disclose mapping an amount of additional output of a fuel cell according to air density and a current battery state of a high voltage battery.
	Karem teaches long duration solar powered aircraft are also hampered by the relatively low energy density of regenerative batteries and regenerative fuel cells required to power the craft at night([0009]).  Karem teaches  flying at high altitude is additionally challenging in this regard, as the low air density increases the power required for propeller driven aircraft ([0009]).
	It would have been obvious to one of ordinary skill in the art to use as mapping an amount of additional output of a fuel cell in Igarashi, according to air density as taught by  Karem since it was known in the art that there is a relationship  of high altitude and low air density.   MPEP 2144.03.
Regarding claim 2, modified Igarashi discloses all of the claim limitations as set forth above. Modified Igarashi further discloses  the processor determines the air density using a current altitude or atmospheric pressure of a vehicle(Igarashi [0093]-[0094]).
Regarding claim 3, modified Igarashi discloses all of the claim limitations as set forth above. Modified Igarashi further discloses   the processor determines the drive mode based on vehicle speed information(Igarashi [0068], Fig. 6), accelerator information(Igarashi [0050], [0060], Figs. 3 & 4), and brake information(Igarashi Fig. 5).
Regarding claim 4, modified Igarashi discloses all of the claim limitations as set forth above. Modified Igarashi further discloses the processor determines the drive mode, when the altitude or the atmospheric pressure is greater than a predetermined threshold(Igarashi, gradient threshold value [0073]-[0074], Fig. 6).
Regarding claim 5, modified Igarashi discloses all of the claim limitations as set forth above. Modified Igarashi further discloses the processor varies a target state of charge (SOC) depending on the altitude or the atmospheric pressure(Igarashi [0079], [0086]-[0087], [0095], Figs. 7 & 12).
Regarding claim 6, modified Igarashi discloses all of the claim limitations as set forth above. Modified Igarashi further discloses the processor varies the required amount of output of the motor using the amount of output of the fuel cell and an amount of discharge of the high voltage battery when the required amount of output of the motor is greater than or equal to a predetermined motor threshold, when the air density is less than a predetermined threshold and when the drive mode is an accelerating mode(Igarashi, Figs. 6 & 7, [0067]-[0074], [0079]-[0082]).
Regarding claim 7, modified Igarashi discloses all of the claim limitations as set forth above. Modified Igarashi further discloses the processor increases the amount of output of the fuel cell to charge the high voltage battery when the required amount of output of the motor is less than a predetermined motor threshold, when the air density is less than a predetermined threshold and when the drive mode is an accelerating mode(Igarashi [0072], [0013], [0035]).
Regarding claim 8, modified Igarashi discloses all of the claim limitations as set forth above. Modified Igarashi further discloses the processor determines the amount of output of the fuel cell by adding the amount of additional output of the fuel cell for charging the high voltage battery to the required amount of output of the motor, when the required amount of output of the motor is less than the predetermined motor threshold(Igarashi [0072], [0013], [0035]).
Regarding claim 9, modified Igarashi discloses all of the claim limitations as set forth above. Modified Igarashi further discloses  the processor determines the amount of additional output of the fuel cell in the accelerating mode depending on at least one of the air density, an altitude, or atmospheric pressure and a current SOC, based on the information mapping the amount of additional output of the fuel cell(Igarashi Figs. 7 & 12).
Allowable Subject Matter
9.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In particular, the allowable limitation is the processor increases the amount of output of the fuel cell to charge the high voltage battery, when the air density is less than a predetermined threshold and when the drive mode is an idle mode.
	In the instant invention, when the air density is less than the predetermined threshold and when the drive mode is an idle mode, the processor 130 may increase an amount of output of the fuel cell 300 to charge the high voltage battery 400(Fig. 1, [0066] US 2021/0170909). Furthermore, the processor 130 may add an amount of additional output of the fuel cell 300 for charging the high voltage battery 400 in the idle mode to a current SOC to increase an amount of output of the fuel cell 300([0066]).
	Igarashi does not disclose, teach or render obvious the processor increases the amount of output of the fuel cell to charge the high voltage battery, when the air density is less than a predetermined threshold and when the drive mode is an idle mode.
10.	 Claims 11 & 12 are objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims.
11.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In particular, the allowable limitation is the processor increases the amount of output of the fuel cell to charge the high voltage battery when a current SOC is less than a predetermined battery threshold, when the air density is less than a predetermined threshold and when the drive mode is a coast regeneration mode.
	In the instant invention, the processor 130 may determine an amount of additional output of the fuel cell 300 in the coast regeneration mode depending on at least one of air density, an altitude, or atmospheric pressure and a current SOC, based on the mapped information(Fig. 1, [0067]). Furthermore, the processor 130 may determine the amount of additional output of the fuel cell 300 in the coast regeneration mode as an amount of output of the fuel cell 300([0067]).
	Igarashi does not disclose, teach or render obvious the processor increases the amount of output of the fuel cell to charge the high voltage battery when a current SOC is less than a predetermined battery threshold, when the air density is less than a predetermined threshold and when the drive mode is a coast regeneration mode.
12.	 Claims 14 & 15 are objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims.
13.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
In particular, the allowable limitation is the varying of the amount of output of the fuel cell includes: increasing the amount of output of the fuel cell to charge the high voltage battery, when the air density is less than a predetermined air density threshold or when the altitude or the atmospheric pressure is greater than a predetermined altitude threshold or a predetermined atmospheric pressure threshold and when the drive mode is an idle mode.  The reasons for the indication of allowable subject matter are substantially the same as provided in paragraph 9 above and apply herein.
14.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is  the varying of the amount of output of the fuel cell includes: increasing the amount of output of the fuel cell to charge the high voltage battery when a current SOC is less than a predetermined battery threshold, when the air density is less than a predetermined air density threshold or when the altitude or the atmospheric pressure is greater than a predetermined altitude threshold or a predetermined atmospheric pressure threshold and when the drive mode is a coast regeneration mode. The reasons for the indication of allowable subject matter are substantially the same as provided in paragraph 11 above and apply herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724